Citation Nr: 0844855	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1. Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the right shoulder with 
limitation of motion.

2. Entitlement to a rating higher than 20 percent for 
postoperative surgical repair of the right shoulder for 
recurrent dislocation.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland Oregon.

The veteran underwent a right shoulder hemiarthroplasty in 
February 15, 2008.  The Board finds the evidence sufficient 
to address the veteran's claim from March 18, 2005, the date 
VA received his claim, to February 12, 2008.  The 
hemiarthroplasty, however, represents a material change in 
the veteran's disability and is addressed in the REMAND to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

From March 18, 2005, to February 15, 2008, degenerative joint 
disease of the right shoulder was manifested by limitation of 
motion, but limitation of motion to 25 degrees was not 
demonstrated.

From March 18, 2005, to February 15, 2008, fibrous union or 
nonunion of the right humerus was not demonstrated. 


CONCLUSIONS OF LAW

1. From March 18, 2005, to February 15, 2008, the criteria 
for a rating higher than 20 percent for degenerative joint 
disease of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5201 (2008).

2. From March 18, 2005, to February 15, 2008, the criteria 
for a rating higher than 20 percent for postoperative 
surgical repair of the right shoulder for recurrent 
dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § Diagnostic Code 5202 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2005 and post-adjudication VCAA notice in the 
statement of the case, dated in November 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence of an increase in 
severity.  The veteran was notified that VA would obtain VA 
records and records from other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and, of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except for general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in April 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the general notice of the criteria of the Diagnostic 
Code under which the veteran is rated, which was not 
provided, at this stage of the appeal, when the veteran 
already has notice of the rating criteria as provided in the 
statement of the case, a reasonable person could be expected 
to understand from the notice what the criteria were for 
rating his disability, and further notice of the exact same 
information would not aid in substantiating the claim.  For 
this reason, the limited content error did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881, 888-90 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the veteran a VA examination.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

When rating a disability of the musculoskeletal system, pain, 
functional loss due pain, painful motion, weakened movement, 
and fatigability are factors to be considered. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).


Factual Background

The veteran is left handed.

On VA examination in June 2005, the examiner noted a long 
history of dislocations and surgeries for the right shoulder. 
The veteran stated that he avoided activities that might 
cause a dislocation of the shoulder and that he had not had a 
dislocation of the shoulder in three to four years. The 
veteran stated that he was able to his perform duties as a 
maintenance worker on a golf course, that he had missed only 
two to three days a year due to his shoulder problem, and 
that he could do work around the house, including repetitive 
work, but he could not work at anything that required motion 
of the shoulder above 90 degrees.  He stated that he 
experienced daily crepitus and he took a nonsteroidal anti-
inflammatory medication.  He also stated that he could not 
sleep on his right shoulder.

On physical examination, forward flexion was to 80 degrees 
and abduction was to 75 degrees.  He experienced pain with 
almost all movements above 70 degrees.  He had strength 5/5 
for internal and external rotation, but he had pain with 
external rotation against resistance.  There was no swelling, 
deformity, or discoloration.  The sulcus test, apprehension 
sign, and Jurgensen test were all negative.  The examiner 
reported that due to pain the veteran lost between 35 to 40 
percent of range of motion, strength, coordination and 
fatigability for flexion and extension. 

After the veteran filed his notice of disagreement to the 
rating decision, he underwent a right shoulder 
hemiarthroplasty in February 15, 2008.  

Analysis

Degenerative Joint Disease 

Degenerative joint disease of the right shoulder is rated 
under Diagnostic Code 5010 as traumatic arthritis.  Traumatic 
arthritis is evaluated the same as degenerative arthritis 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
arthritis is rated on limitation of motion of the specific 
joint involved.  

Under Diagnostic Code 5201, limitation of the shoulder to 25 
degrees from the side is 30 percent disabling, which is the 
maximum rating under Diagnostic Code 5201 for the minor 
extremity.

On VA examination in June 2005, forward flexion and abduction 
were limited to 70 degrees with pain and there was additional 
functional loss due to pain of between 35 to 40 percent of 
range of motion, strength, coordination and fatigability (70 
degrees, less additional functional loss of 40 percent (40% 
of 70 = 28; 70-28 = 42 degrees).  As 42 degrees of either 
flexion or abduction does not more nearly approximate 25 
degrees of motion from the side, the findings do not support 
a rating higher than 20 percent under Diagnostic Code 5201, 
considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, relating to 
functional loss due to pain, weakened movement, excess 
fatigability, during the time period under review, as the VA 
examiner specifically addressed such considerations as pain 
on repeated use, fatigue, weakness, and incoordination.  

Right Shoulder Recurrent Dislocation

The right shoulder is also separately rated 20 percent under 
Diagnostic Code 5202 for impairment of the humerus.  The 
criteria for the next higher rating is fibrous union of the 
humerus or nonunion or a false flail shoulder.  On VA 
examination, there was no evidence of fibrous union of the 
humerus or of nonunion of the humerus.  For these reasons, 
the criteria for a higher rating under Diagnostic Code 5202 
have not been met.

As the preponderance of the evidence is against the claims 
for higher ratings at any time during the appeal period, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).




ORDER

From March 18, 2005, to February 15, 2008, a rating higher 
than 20 percent for degenerative joint disease of the right 
shoulder is denied.

From March 18, 2005, to February 15, 2008, a rating higher 
than 20 percent for postoperative surgical repair of the 
right shoulder for recurrent dislocation is denied.


REMAND

The veteran had right shoulder surgery in February 2008.  The 
RO has assigned a temporary total disability rating for 
convalescence from February 15, 2008, to March 31, 2009.  

In light of the above, the Board determines that additional 
development is required before considering a current rating 
following the termination of the temporary total rating in 
March 2009.  38 C.F.R. § 3.327.  

Accordingly, the claim is REMANDED for the following action. 

1. Ensure VCAA compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 
(2008)

2. Afford the veteran a VA examination 
after March 31, 2009, to determine the 
chronic residuals, following the right 
shoulder surgery in February 2008.  

The examiner is asked to measure range 
of flexion and abduction in degrees 
with any additional functional loss due 
to pain, painful movement, fatigue, 
lack of strength, or incoordination 
with repetitive use.  

The examiner is also asked to comment 
on whether there is fibrous union or 
nonunion or loss of the head of the 
humerus. 

3. After the above development is 
completed, adjudicate the claim.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
George E. Guido
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


